DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/03/2021
However, applicant’s arguments with regards to there being no burden to search the method over the device is not persuasive.  The method of priming a catheter is not seen in the prior art which talks about the device.  There is a burden as the method would require an entirely different search string as the apparatus does not require any type of actions and only structural elements.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“A first restriction unit” is seen as a first filter or equivalent thereof in [0038] of the application specification.
“A second restriction unit” is seen as a second filter or equivalent thereof in [0038] of the application specification.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 6, claims 1 and 6 recite “a first restriction unit placed in the first communication hole, allowing a flow of gas to the outside from the inside of the lumen via the first communication hole, and restricting a flow of a component scattering or absorbing light contained in a body fluid to the inside from the outside of the lumen” and “second restriction unit placed in the second communication hole, allowing a flow of a liquid component contained in the body fluid to the inside from the outside of the lumen via the second communication hole, and restricting a flow of the component scattering or absorbing light contained in the body fluid to the inside from the outside of the lumen”.  The language of the claim is unclear whether the limitation is a positive recitation of a possible action of the units in the claim or merely a recitation of intended use.  The action does not change the overall structure of the restriction units as they are simply filters as stated in applicant’s specification paragraph [0038].  Because the claims are device claims toward a catheter and elements of the catheter, any action by elements of the device are seen as the elements intended use for examination purposes and not taken as limiting the structure of said elements.  Otherwise, the claims appear to be mixing statutory categories of a method and a device which is seen as indefinite.  If these limitations are supposed to be limiting, applicant can amend the claim language and explain how they actions limit the structure of the restriction units.  
Similarly to above, claims 2-3 and 7-8 repeat actions of the filters rather than limitations on structure.  It is unclear if applicant is mixing statutory categories of product and process or if applicant is attempting to narrow the structure of the restriction units.  For examination purposes, this is seen as intended use of the filters and as long as the filter filters out unwanted elements and acts as a one way communication then it meets the limitation of the claims.

Regarding claims 4 and 9, it is unclear what “circumference” the claim is trying to refer too.  There are multiple circumferences in the invention that it can be referring to, the circumference of the opening the element is covering, the circumference of the catheter, the circumference of the sheath. Fig. 3 does not clarify the issue as it is a cut away view of the device and 20 appears to only be a filter in an opening along the sheath. For examination purposes, fig. 3 is used as what is meant by applicant by this limitation. Clarity is needed. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujifilm Corp., JP2013022171 (supplied in IDS but attached translation used by examiner).

Regarding claim 6, Fujifilm Corp. teaches: A catheter (Fig. 1-3; and abstract; specifically a photoacoustic probe with inside and outer sheath) comprising: a sheath including a lumen (Fig. 2-3; specifically outer sheath 31 is seen as the sheath and where it is seen that element 32 moves forward and backward in the sheath) a first communication hole in a distal portion and formed such that an inside and an outside of the lumen communicate with each other; a second communication hole on a side closer to a proximal side than the first communication hole and formed such that the inside and the outside of the lumen communicate with each other; ([0009]; specifically “wherein the outer sheath has a filter for filtering liquid existing outside the outer sheath” and [0023]; specifically two filters where each filter would be present in an opening as seen in Fig. 3 opening 25 and opening 24 which house the filters and where the second hole 25 is located on a side closer to the proximal side as it is not on the tip of the device). a first restriction unit placed in the first communication hole, allowing a flow of gas to the outside from the inside of the lumen via the first communication hole, and restricting a flow of a component scattering or absorbing light contained in a body fluid to the inside from the outside of the lumen ([0023]; Fig. 1-3; filters 24 and 25 which filter elements to make sure that do not enter that cause light scattering where gases and other components are let through); and a second restriction unit placed in the second communication hole, allowing a flow of a liquid component contained in the body fluid to the inside from the outside of the lumen via the second communication hole, and restricting a flow of the component scattering or absorbing light contained in the body fluid to the inside from the outside of the lumen ([0009]; specifically “wherein the outer sheath has a filter for filtering liquid existing outside the outer sheath” where the filter is seen as the second restriction unit).

Regarding claims 12-13, Fujifilm Corp, teaches: wherein the first restriction unit is formed of a porous filter disposed to cover the first communication hole, and wherein the second restriction unit is formed of a porous filter disposed to cover the second communication hole ([0009] and [0013]; specifically that the filters can be a porous membranes which are seen as a porous filters).

Regarding claim 7, Fujifilm Corp. teaches: wherein the first restriction unit further restricts a flow of the second bodily fluid component from the inside to the outside of the lumen ([0023]; Fig. 1-3; filters 24 and 25 which filter elements to make sure that do not enter that cause light scattering where gases and other components are let through and acts to only allow certain elements from the outside in and therefore the priming solution would not go outside the filter).

Regarding claim 8, Fujifilm Corp. teaches: wherein the first restriction unit further restricts a flow of a priming solution from the inside to the outside of the lumen([0023]; Fig. 1-3; filters 24 and 25 which filter elements to make sure that do not enter that cause light scattering where gases and other components are let through and acts to only allow certain elements from the outside in and therefore the priming solution would not go outside the filter).

Regarding claim 9, Fujifilm Corp. teaches: wherein the second restriction unit is formed over at least a portion of a circumference of the sheath in a circumferential direction (Fig. 3; specifically element 25 is seen as formed over an entire circumference in view of the 112b).

Regarding claim 10, Fujifilm Corp. teaches: wherein the sheath includes a window portion, and the second restriction unit is disposed proximal to the window portion (Fig. 2-3; specifically the window 26 and the filter element (restriction unit) 25 which is seen as proximal as it is located below the window and thus proximal to the window if the windows location is taken as distal).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujifilm Corp., JP2013022171 (supplied in IDS but attached translation used by examiner) in view of Light Lab imaging Inc., JP2010508973 (supplied in IDS but attached translation used by examiner).

Regarding claims 1 and 14, Fujifilm Corp. teaches: A catheter for image diagnosis (Fig. 1-3; and abstract; specifically a photoacoustic probe with inside and outer sheath) comprising: a drive shaft (Fig. 2-3 and abstract; specifically the imaging catheter is seen as the drive shaft which is the element 32 seen moving in the outer sheath 31) including a distal portion having an ultrasound transferring and receiving unit transferring and receiving an ultrasound wave  (Fig. 2-3; specifically elements 14-21 make up the imaging device and [0003]; specifically that ultrasound is transmitting and receiving ultrasonic waves and third to last paragraph which describes ultrasound imaging as well) and a sheath including a lumen configured for the drive shaft to be inserted therein such that the drive shaft is movable in a forward and a backward direction (Fig. 2-3; specifically outer sheath 31 is seen as the sheath and where it is seen that element 32 moves forward and backward in the sheath) wherein the sheath includes: a first communication hole in a distal portion and formed such that ([0009]; specifically “wherein the outer sheath has a filter for filtering liquid existing outside the outer sheath” and [0023]; specifically two filters where each filter would be present in an opening as seen in Fig. 3 opening 25 and opening 24 which house the filters and where the second hole 25 is located on a side closer to the proximal side as it is not on the tip of the device). a first restriction unit placed in the first communication hole, allowing a flow of gas to the outside from the inside of the lumen via the first communication hole, and restricting a flow of a component scattering or absorbing light contained in a body fluid to the inside from the outside of the lumen ([0023]; Fig. 1-3; filters 24 and 25 which filter elements to make sure that do not enter that cause light scattering where gases and other components are let through); and a second restriction unit placed in the second communication hole, allowing a flow of a liquid component contained in the body fluid to the inside from the outside of the lumen via the second communication hole, and restricting a flow of the component scattering or absorbing light contained in the body fluid to the inside from the outside of the lumen ([0009]; specifically “wherein the outer sheath has a filter for filtering liquid existing outside the outer sheath” where the filter is seen as the second restriction unit).
Although, Fujifilm Corp. does teach having a way to transmit light using optical fiber 14 from laser 13 in Fig. 1-2.  Fujifilm Corp. does not explicitly teach that the optical element can both receive and transmit light.  However, Light Lab Imaging Inc. teaches:  an optical transceiver transferring and receiving light (Fig. 1a; specifically the optical element 12).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the imaging probe of Fujifilm Corp. to include the ability to capture light as taught by Light Lab Imaging Inc.  The motivation to do so would be to allow for the fiber optic cable to act also as a receiving means to create a light image such as 

Regarding claim 2, Fujifilm Corp. teaches: wherein the first restriction unit further restricts a flow of the liquid component contained in the body fluid and a priming solution to the outside from the inside of the lumen ([0023]; Fig. 1-3; filters 24 and 25 which filter elements to make sure that do not enter that cause light scattering where gases and other components are let through and acts to only allow certain elements from the outside in and therefore the priming solution would not go outside the filter).

Regarding claim 3, Fujifilm Corp. teaches: wherein the second restriction unit is formed over an entire circumference in a circumferential direction of the sheath (Fig. 3; specifically element 25 is seen as formed over an entire circumference in view of the 112b).

Regarding claim 4, Fujifilm Corp. teaches: wherein the sheath has a window portion transferring an ultrasound wave and light in a distal portion (Fig. 3; specifically window element 26), and wherein the second restriction unit is placed on a side closer to the proximal side than the window portion (Fig. 3; specifically element 25 is seen as closer to the proximal side as the window is movable as seen in Fig. 2-3).

Regarding claim 5, Fujifilm Corp, teaches: wherein the first restriction unit is formed of a porous filter disposed to cover the first communication hole, and wherein the second restriction unit is formed of a porous filter disposed to cover the second communication hole ([0009] and [0013]; specifically that the filters can be a porous membranes which are seen as a porous filters).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujifilm Corp., JP2013022171 (supplied in IDS but attached translation used by examiner) in view of Lee et al., US 20070167826.

Regarding claim 11, Fujifilm Corp. does not explicitly teach that there is a reinforced part of the sheath over its window. Lee et al. teaches:  wherein the sheath includes a reinforced portion on a portion proximal to the window portion, the reinforced portion being formed from a material more rigid that a material forming the window portion (Fig. 3B and [0032]; specifically that the sheath is made with metal reinforcement braids and border and surround the window which is seen as more ridge a material as the metal is not in the window).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the imaging probe of Fujifilm Corp. to include the reinforced section of the sheath as seen in Lee et al.  The motivation to do so would be to conduct heat away from the acoustic window (Lee et al., [0032]).

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE M HOFFMAN whose telephone number is (303)297-4276.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:00 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOANNE M HOFFMAN/Acting SPE, Art Unit 3793